Citation Nr: 9915038	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  95-33 025A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of VA home loan guaranty indebtedness 
in the amount of $25,675.49, plus accrued interest.


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The appellant served as an officer in the United States Army 
from March 1943 to March 1947.

This appeal arose from a June 1995 decision of the Committee 
on Waivers and Compromises (the COWC) of the Department of 
Veterans Affairs (VA) Regional Office in Houston, Texas (the 
RO) which denied the appellant's request for waiver of 
charged loan guaranty indebtedness in the amount of 
$25,675.49, plus accrued interest.

In April 1999, the appellant testified at a hearing conducted 
by the undersigned Board Member at the VA satellite office in 
San Antonio, Texas.


FINDINGS OF FACT

1.  In November 1990, the appellant purchased a house, in the 
process assuming a VA guaranteed loan.

2.  Starting in June 1991, the appellant defaulted on his 
mortgage payments; foreclosure proceedings were subsequently 
initiated.

3.  In April 1992, the property was sold at foreclosure sale 
for an amount less than the unpaid principal balance, and 
indebtedness in the amount of $25,675.49 was incurred by the 
appellant.

4.  To require recovery of $21,175.49 of the charged 
indebtedness, plus all of the accrued interest, from the 
appellant would be unfair.

5.  To require recovery of $4,500 of the charged indebtedness 
from the appellant would not be unfair.


CONCLUSIONS OF LAW

1.  After default, there was a loss of the property which 
served as security for the VA guaranteed loan. 38 U.S.C.A. § 
5302 (West 1991); 38 C.F.R. §§ 1.964(a) (1998).

2.  Recovery of $21,175.49 of the loan guaranty indebtedness, 
plus all accrued interest, would be against equity and good 
conscience. 38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. §§ 
1.964, 1.965(a) (1998).

3.  Recovery of $4,500.00 of the loan guaranty indebtedness 
would not be against equity and good conscience. 38 U.S.C.A. 
§ 5302 (West 1991); 38 C.F.R. §§ 1.964, 1.965(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking to preclude recovery of loan 
guaranty indebtedness in the amount of $25,675.49, plus 
accrued interest.

Initial Matters

Initially, the Board finds that the appellant has presented a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991) 
and Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Board 
further finds that the claim has been adequately developed 
for appellate purposes.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (1997).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
Appeals for Veterans Claims stated that "a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 
1997).

In the interest of clarity, the factual background of this 
case will be reviewed.  The Board will then analyze the 
appellant's request for a waiver of the charged indebtedness 
and render a decision.

Factual Background

The facts in this case are not in substantial dispute.

A review of the loan guaranty file in this case reveals that 
E.B.C., who at the time was the appellant's mother-in-law, 
purchased a house at 3219 Oak Leaf Drive, San Antonio, Texas 
for $111, 215, using a home loan which was guaranteed, in 
part, by VA.  In November 1990, E.C.B. sold the property to 
the appellant.  The sale was by assumption

In September 1991, the mortgage lender notified VA that the 
loan was in default, starting with the June 1991 payment.  
The appellant, who was a lawyer, had been contacted and had 
stated that he could not make payments because collections 
from his clients had been slow.  The lender further informed 
VA of its intention to foreclose on the property.  The 
property was sold at foreclosure sale in April 1992, 
resulting in a loss to the lender.  In May 1992, the lender 
filed a claim under the loan guaranty, which was satisfied, 
in part, by VA.  

The appellant remained in possession of the property, and VA 
filed a Complaint of Forcible Detainer in Justice Court, 
Precinct No. 3, Bexar County, Texas in September 1992.  In 
October 1992, the Justice of the Peace signed a judgment and 
eviction order in VA's favor.

In April 1993, the appellant was informed by the RO that he 
had been charged with indebtedness to VA in the amount of 
$25,675.49.   In October 1994, the appellant's offer of a 
lump sum payment in the amount of $12,000 as full settlement 
of the debt, then totaling $27,815.10, was accepted by VA.  
The appellant did not pay the agreed upon amount, however.  

The appellant requested a waiver of the charged loan guaranty 
indebtedness in May 1995.  Accompanying his request was 
financial information, including a Financial Status Report 
(VA Form 20-5655).  In a June 1995 decision, the COWC denied 
the appellant's request for a waiver of the charged 
indebtedness.  The COWC stated that there was no finding of 
fraud, misrepresentation or bad faith on the part of the 
appellant.  Waiver of the indebtedness was denied because, in 
the opinion of the COWC, the appellant could have made 
monthly mortgage payments and thus avoided default.  The 
appellant was thus held to be at fault in the creation of the 
indebtedness.  In addition, the appellant was noted to have 
continued living in the property "rent free" after 
defaulting on the mortgage payments; unjust enrichment was 
thus found.  The COWC also noted that the appellant's 
compromise offer of settlement had been accepted in 1994, but 
the appellant had not made the promised payment.

The appellant testified before the undersigned Board Member 
at a personal hearing in April 1999.  He stated that he 
purchased the house from his mother-in-law and had assumed 
the VA loan.  When he and his family moved into the house, 
they found it to be "in horrible shape" and he spent 
$14,000 on repairs.  The appellant, who is an oil and gas 
attorney, further testified that at about that time the oil 
economy in south Texas experienced a downturn, "and all of a 
sudden my income just stopped."  He stated that he could not 
make mortgage payments and efforts to sell the house proved 
to be unsuccessful.  

The appellant further testified that he was 79 years of age 
and that his income fluctuated - "some years I'll have 
pretty good income, other years I won't."  He indicated that 
he owed the Internal Revenue Service a substantial amount of 
money.  In sum, the appellant indicated that "economically, 
there is no way I can pay this." 

The appellant acknowledged that unjust enrichment may be a 
factor in this case, because "I lived there for something 
like 15 months without making payments . . but I kept it up 
at the same time."  [hearing transcript, page 9].

Analysis

The appellant does not contend, and the record does not show, 
that the debt in this case was not validly incurred.  There 
is no question that the appellant defaulted on his mortgage 
loan, and that the required procedures for foreclosure were 
followed. The mortgage holder provided notice of its 
intention to foreclose within the time frames as mandated in 
38 C.F.R. § 36.4317 (1998).  The Board finds that the loan 
guaranty indebtedness was properly established.  See Schaper 
v. Derwinski, 1 Vet. App. 430 (1991).

Under pertinent law and VA regulations, no debt may be waived 
under the standard of equity and good conscience if fraud, 
misrepresentation or bad faith is found to exist.  38 
U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(b) (1998).  The Board 
also notes, and agrees with, the RO's finding that the 
appellant has not demonstrated fraud, misrepresentation of a 
material fact, or bad faith in this case. 

The remaining question is whether it would be against equity 
and good conscience for VA to recover the charged 
indebtedness from the appellant. 38 U.S.C.A. § 5302; 38 
C.F.R. § 1.964.

Consideration of equity and good conscience is intended to 
reach a result that is not unduly favorable or adverse to 
either the claimant or the Government.  It is intended to 
achieve a result that is fair. 38 C.F.R. § 1.965(a) (1996).  
Six non-exclusive elements are set forth in the regulations 
that must be addressed to determine whether the facts and 
circumstances in a particular case dictate that collection of 
an overpayment would be against equity and good conscience.  
The following six elements, which are not intended to be all 
inclusive, consist of: (1) The fault of the debtor; (2) 
balancing of faults between the debtor and the VA; (3) undue 
hardship of collection on the debtor; (4) a defeat of the 
purpose of an existing benefit to the veteran; (5) the unjust 
enrichment of the veteran; and (6) whether the veteran 
changed positions to his/her detriment in reliance upon a 
granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 
1.965(a).  Each of the six elements must be addressed.  See 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

The first element of the standard of equity and good 
conscience is "fault of the debtor," defined as "[w]here 
actions of the debtor contribute to creation of the debt." 38 
C.F.R. § 1.965(a)(1).  In this case, the appellant has 
testified that financial circumstances beyond his control, 
namely the downturn in the Texas oil economy, led to the 
default.  In addition, he testified that he attempted to sell 
the house but was unable to do so.  The Board has no reason 
to doubt the appellant's testimony.  It does appear that, 
knowing the nature of his business, he could have planned and 
budgeted for the economic downturn, which evidently took 
place shortly after his purchase of the house.  

The second element is "balancing of faults." 38 C.F.R. 
§ 1.965(a)(2).  The Board has been unable to identify fault 
on the part of VA, and the appellant specifically indicated 
during the hearing that he did not believe that VA was at 
fault [hearing transcript, page 10].

The third element to be considered is "undue hardship," 
described as "[w]hether collection would deprive debtor or 
family of basic necessities." 38 C.F.R. § 1.965(a)(3).  In 
general, the appellant has indicated that he is unable to pay 
the charged indebtedness.  In May 1995, the appellant filed a 
Financial Status Report listing a combined monthly income of 
$2116 and monthly expenses of $1942, leaving a surplus of $74 
monthly.  His total assets were $2,615; outstanding debts, 
judgments and IRS tax liens totaled $341,750.  

In the opinion of the Board, based on the information 
provided, recovery of the entire debt of $25,675.49 would in 
interfere with the ability of the appellant to provide for 
life's daily necessities and basic obligations without 
causing undue hardship.  The Board does, however, note that 
there is a rather small monthly surplus available.  Moreover, 
the appellant has made it clear that his occupation as an oil 
and gas attorney I, in some ways, a feast or famine 
proposition, with some lucrative years and some very 
disappointing years.

The fourth element to be addressed is whether recovery of the 
overpayment would defeat the purpose for which the benefits 
were intended. 38 C.F.R. § 1.965(a)(4).  There is no evidence 
of record that such would be the case here.  Indeed, the VA 
loan guaranty involved in this case was not the appellant's 
but his mother-in-law's.

The fifth element to be considered is "unjust enrichment," 
which means that failure to make restitution would result in 
unfair gain to the debtor. 38 C.F.R. § 1.965(a)(5).  In this 
case, the evidence demonstrates and the appellant admits that 
he unfairly gained financially because he lived in the 
property rent free for a length period after default and even 
for a number of month after foreclosure.

The sixth element to be considered is whether reliance on VA 
benefits resulted in the appellant relinquishing a valuable 
right or incurring a legal obligation. 38 C.F.R. § 
1.965(a)(6). The appellant has not claimed that he 
relinquished any right or incurred any legal obligation, nor 
do the facts show such.

The Board has no identified no other significant element 
which would have an impact on the outcome of this case.  See 
Ridings, supra.  The Board has, however, taken into 
consideration the appellant's advancing age.

A review of the elements of equity and good conscience 
reflects that: the appellant was not significantly at fault 
in the creation of the debt; the appellant's fault exceeded 
that of VA; undue hardship to the appellant would result from 
collection of the entire indebtedness; repayment would not 
defeat the purpose of the benefit to the appellant; the 
appellant did not change positions to his detriment in 
reliance upon a granted VA benefit; and unjust enrichment 
resulted.

The Board concludes that the facts of this case, when weighed 
in light of the various elements of equity and good 
conscience to be considered, suggest that a partial waiver is 
warranted.  In the opinion of the Board, recovery of the full 
amount of the debt, $25,675.49, plus interest accrued 
thereon, would be against the principle of equity and good 
conscience, and finds that the ability of the appellant to 
provide for the necessities of living would be somewhat 
compromised if full repayment was insisted upon.  However, 
the Board has taken into consideration the monthly surplus of 
approximately $75 and the fact that the appellant lived in 
the house rent free for approximately fifteen months.  The 
Board believes that the appellant can repay part of the loan 
guaranty indebtedness, $4,500.00, if he was allowed to make 
payments in installments of $75 over a 60 month period of 
time. 38 C.F.R. § 1.917.  The amount of $4,500 corresponds to 
monthly rent of $300 for a single family house for period of 
fifteen months.

Therefore, for the reasons and bases discussed above, the 
Board will grant a partial waiver of the overpayment in the 
amount of $21,175.49, plus all accrued interest.  Waiver of 
the remaining indebtedness, $4,500.00, is denied.


ORDER

A partial waiver of the overpayment in the amount of 
$21,175.49, plus all accrued interest is granted.  To that 
extent, the appeal is allowed.  Waiver of the remaining 
indebtedness, $4,500.00, is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
   In June 1994, E.B.C. was granted a retroactive release from liability under 38 U.S.C.A. § 3713(b).

